PER CURIAM:
Stephen Andrew Carden appeals the magistrate judge’s * order affirming the Commissioner’s decision denying Carden’s application for supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Carden v. Astrue, No. 2:07-cv-00025, 2008 WL 867942 (S.D.W.Va. Mar. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 This case was decided by a magistrate judge with the parties' consent pursuant to 28 U.S.C. § 636(c) (2006).